Citation Nr: 1423912	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO. 09-19 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for residuals of a gunshot wound, left shoulder (shoulder disability).

2. Entitlement to a separate disability rating for residuals of a gunshot wound, muscle injury.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 29, 2010.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc. & The Coalition


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1944 to June 1947.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of a TDIU from October 29, 2010 does not constitute the maximum available benefit for the period on appeal.  Therefore, the claim for a TDIU remains before the Board.

The Board notes that the Veteran has several scars associated with his left shoulder disability.  However, he has been in receipt of a 10 percent disability rating for those scars since April 2003 and has not claimed a change in status or entitlement to an increased rating.  As such, the Board will not address the issue of increased rating for associated scars in the decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a TDIU prior to October 29, 2010 and entitlement to a separate rating for a muscle injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is right hand dominant.

2. Throughout the period on appeal the Veteran's left shoulder disability was manifested by pain, weakness, incoordination, limitation of motion, and prosthetic implantation.

3. The Veteran is currently in receipt of the maximum schedular award for his left shoulder disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for residuals of a gunshot wound, left shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5051, 5200-5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in August 2008 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  As the issues of entitlement to TDIU and a separate evaluation for a muscle injury are being remanded, no further discussion as to VA's duty to notify and assist is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, private treatment records, and lay evidence.  The Veteran was also scheduled for a hearing before the Board but withdrew his request in a February 2014 correspondence.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in September 2008 and February 2012.  The examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and the February 2012 examiner specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes and discussed the presence of symptoms such as weakness, incoordination, fatigue, and pain.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Shoulder and arm disability ratings are found under 38 C.F.R. § 4.71(a), Diagnostic Codes (DC) 5200-5203.  Under DC 5200, a 20 percent rating is warranted for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating requires intermediate between favorable and unfavorable ankylosis of the minor scapulohumeral articulation.  A 40 percent rating requires unfavorable ankylosis of the minor scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2013).

Under DC 5201 (arm, limitation of motion of), a 20 percent rating for either the dominant or minor shoulder is assigned where arm motion is limited to shoulder level.  A 20 percent rating for the minor shoulder is assigned where limitation of motion is midway between the side and shoulder level.  A 30 percent rating for the minor shoulder is assigned where arm motion is limited to 25 degrees from the veteran's side.

Under DC 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor scapulohumeral joint with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires nonunion (a false, flail joint) of the minor humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a (2013).

Under DC 5203, malunion of a minor clavicle or scapula, or nonunion of a minor clavicle or scapula without loose movement, warrants a 10 percent rating.  A 20 percent rating requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  The 20 percent rating is the maximum rating available under DC 5203.  38 C.F.R. § 4.71a (2013).

Additionally, DC 5051 provides evaluations for prosthetic replacement of the shoulder.  Under DC 5051 a 100 percent rating is warranted for one year following implantation of a prosthesis.  A 50 percent rating is warranted for chronic residuals consisting of severe, painful motion or weakness in the affected extremity for the minor shoulder.  A 20 percent rating is the minimum rating for a prosthesis implanted in the minor shoulder.

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is equivalent to 90 degrees of shoulder flexion or abduction.  Id.

III. Increased Rating - Left Shoulder

During the entire period on appeal, the Veteran's left shoulder disability has been rated under DC 5051 as 50 percent disabling.  Initially, the Board notes that the February 2012 examiner determined that the Veteran's left shoulder impairment did not rise to the level of loss equally served by amputation.  As such, DCs 5120-5122 do not apply.  Also, both the September 2008 and February 2012 examination reports indicate that the Veteran is right hand dominant.

The evidence reflects that the Veteran underwent left shoulder replacement surgery in September 2005.  During the one year period following his surgery, the Veteran's shoulder disability was rated as 100 percent disabling under DC 5051 after which point the rating was reduced to 50 percent.  Based on the rating codes described above, the Veteran cannot receive a higher rating for his shoulder disability under DCs 5200, 5201, and 5203.  As such, these codes are not for application here.

Under DC 5202 the Veteran could receive a 70 percent rating for his left shoulder disability (minor arm) for loss of the head of the humerus (flail shoulder).  However, while the evidence does reflect that he has lost the head of his left humerus, which has been replaced with a prosthetic, he does not experience functional limitation equivalent to a flail joint.  Flail is defined by Dorland's Illustrated Medical Dictionary (31st ed. 2007) as exhibiting abnormal or paradoxical movement.  In the case of a flail shoulder, the abnormal or paradoxical movement would stem from the loss of the head of the humerus and the resulting disconnect between the humerous and the shoulder joint.  The February 2012 QTC examination report reflects that the Veteran had severely limited range of motion as well as weakness in the left shoulder.  However, he was still able to actively manipulate the shoulder and move his left arm under his own power.  The report is negative for evidence that the shoulder joint is subject to abnormal or paradoxical movement, rather, it is simply limited in its range and strength.  The September 2008 examination report also reflects limitation of motion and weakness of the left shoulder.  Again the report does not mention any abnormal motion or the presence of a flail joint.  Further, the Veteran has not asserted that he experiences abnormal or paradoxical movement, rather, that he experiences limited range of motion, weakness, pain, incoordination, and fatigue.  As there is no evidence that the Veteran has symptoms of, or functional limitation equivalent to, a flail shoulder (paradoxical or abnormal joint motion), DC 5202 also does not apply.

Based on the available rating codes, the Veteran is already being compensated at the highest schedular rating possible for his left shoulder disability and therefore an increase in the schedular rating assigned is not warranted.




IV. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left shoulder disability is specifically contemplated by the schedular rating criteria.  The Veteran's left shoulder disability has been manifested by prosthetic implant, weakness, painful motion, fatigability, incoordination, and limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5051, 5200, 5201, 5202, 5203.  DC 5051 specifically awards a 50 percent disability rating for chronic residuals consisting of severe painful motion or weakness.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate.


ORDER

Entitlement to a disability rating in excess of 50 percent for residuals of a gunshot wound, left shoulder, is denied.


REMAND

After review of the claims file, the Board finds that additional development is required prior to adjudication of the Veteran's claim for entitlement to a TDIU prior to October 29, 2010 and entitlement to a separate rating for a muscle injury.

During the pendency of the appeal, the RO awarded a TDIU beginning October 29, 2010, the date on which the Veteran was service-connected for posttraumatic stress disorder.  However, the Veteran's TDIU claim for the period prior to October 29, 2010 has not been adjudicated in the first instance by the RO.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the RO in the first instance, to include consideration of whether such is warranted (prior to October 29, 2010) during the pendency of the Veteran's claim for an increased evaluation filed in July 2008.  In this regard, the Board finds that a retroactive clinical opinion as to whether the Veteran's then service-connected disabilities, considered in combination, precluded substantial gainful employment would be useful in adjudicating entitlement to a TDIU prior to October 29, 2010.

Additionally, the September 2008 QTC examination report reflects that the Veteran's in-service gunshot wound to his left shoulder also damaged muscle groups I, II, III, and IV, resulting in a loss of endurance and limitation of the left shoulder motion.  A March 2007 QTC examination report also reflects that the Veteran sustained an injury to muscle group II as a result of his gunshot wound that resulted in a loss of muscle strength, tissue, and involved tendon, bone, and nerve damage.  However, the February 2012 QTC examination report reflects that the Veteran does not have a muscle injury.  Based on the conflicting medical evidence and the nature of the Veteran's in-service injury (gunshot wound), the Board finds that further clarification as to whether the Veteran has a current muscle injury and the extent of any associated symptoms is necessary prior to adjudication.  Therefore, remand is required to obtain an appropriate examination.

Accordingly, the issues of entitlement to a TDIU prior to October 29, 2010 and entitlement to a separate rating for a muscle injury are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment reports from the Spokane VAMC and any associated outpatient clinics from May 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

2. Schedule the Veteran for an appropriate VA examination to assess the nature and severity of his potential muscle injury.  The claims file, including a copy of this remand, must be made available.  Any medically indicated tests should be conducted.  If a muscle injury is diagnosed, the examiner is asked to evaluate the extent of the injury, including which muscle groups are affected and to what degree.

3. After the above requested development is completed, forward the Veteran's claims folder to an appropriate clinician for review and to provide a retroactive opinion as to whether it is at least as likely as not that the Veteran's then service-connected disabilities precluded substantial gainful employment consistent with his education and occupational experience at any time since July 1, 2008 to October 29, 2010.  When offering this opinion the examiner must not consider the effects of age or any nonservice-connected disabilities.  A complete rationale must be provided for the opinion proffered.

4. After undertaking any other development deemed appropriate, the RO should adjudicate entitlement to a TDIU at any time during the rating period on appeal from July 1, 2008 to October 29, 2010 and entitlement to a disability rating for residuals of a gunshot wound, muscle injury.  If the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


